DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CAY PARTNERS, LLC,
                             Appellant,

                                    v.

                 GERALD W. BASHANT, SR., and the
              BASHANT FAMILY LIMITED PARTNERSHIP,
                           Appellees.

                              No. 4D17-672

                          [January 25, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562015CA000868.

  John J. Anastasio of the Law Office of John J. Anastasio, Stuart, for
appellant.

  Robert P. Summers and Jessica M. Vanvalkenburgh of McCarthy,
Summers, Bobko, Wood, Norman, Bass & Melby, P.A., Stuart, for
appellees.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.